Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 1 of 7 PageID #: 194




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

 BUREAU OF CONSUMER
 FINANCIAL PROTECTION,                                Civil Action No.
                                                      2:19-cv-02928-SJF-ARL
                            Plaintiff,

                                                      FORSTER & GARBUS, LLP’S
                                                      RESPONSE TO THE PLAINTIFF’S
                           v.
                                                      MOTION FOR RECONSIDERATION

 FORSTER & GARBUS, LLP

                            Defendant.


    I.       INTRODUCTION

          Defendant, Forster & Garbus, LLP (“F&G”) respectfully submits its response to the

Plaintiff’s Motion for Reconsideration of this Court’s order dated August 11, 2020 which denied

the Bureau of Consumer Financial Protection’s (“CFPB” or “Bureau”) Letter Motion to reopen

the above-mentioned case without prejudice with leave to renew following the Supreme Court’s

decision in Collins v. Mnuchin. For the reasons set forth herein, the CFPB’s Motion for

Reconsideration must be denied.


    II.      PROCEDURAL BACKGROUND

    On October 15, 2019, while Seila Law LLC v. CFPB was pending before the United States

Supreme Court, this Court closed the above-captioned matter with “leave to restore on 10 days’

notice but in no event later than 4/22/2020.” (ECF No. 23). The deadline to restore the case was

extended twice by consent of the parties when the Supreme Court had yet to render a decision

(ECF No. 25, 28) with the Court noting that the consent to the extension would not “otherwise

waive any party’s right to oppose a request for leave to restore at the time it is filed.” Id. On June


                                                  1
ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 2 of 7 PageID #: 195




29, 2020, the Supreme Court held in Seila Law that: (1) that an independent agency led by a single

Director who can only be fired for cause violated the separation of powers and was

unconstitutionally structured; and (2) that the for-cause provision of Dodd-Frank, 12 U.S.C.

5491(c)(3), be severed from the remainder of the statute.

    On July 6, 2020, the CFPB filed a Letter Motion to the Court seeking that the matter be re-

opened. (ECF No. 29). Pursuant to Local Rule 6.1.(b), responses to a Letter Motion “shall be

served within fourteen days after service of the moving papers, and…any reply affidavits and

memoranda of law shall be served within seven days after service of the answering papers.” On

July 8, 2020, F&G responded to the Letter Motion. (ECF NO. 30). Subsequently, on July 9, 2020,

F&G filed a supplement to its response. (ECF NO. 31). The CFPB did not file a reply to F&G’s

response or supplement to response. On August 11, 2020, this Court denied the CFPB’s Letter

Motion to Reopen without prejudice to renew within ten (10) days after the Supreme Court issues

its decision in Mnuchin v. Collins, No. 19-563, but in no event later than July 12, 2021.


    III.     ARGUMENT

        A. Standard of Review

        In order to prevail on a motion for reconsideration, the moving party “must demonstrate

that the Court overlooked controlling decisions or factual matters that were put before the Court

on the underlying motion.” Fulani v. Brady, 149 F.R.D. 501, 503 (S.D.N.Y.1993), aff'd sub nom.

Fulani v. Bentsen, 35 F.3d 49 (2d Cir.1994) (emphasis added). A motion for reconsideration is not

an opportunity for the moving party “to argue those issues already considered when a party does

not like the way the original motion was resolved.” In re Houbigant, Inc., 914 F.Supp. 997, 1001

(S.D.N.Y.1996). This standard “is strict, and reconsideration will generally be denied...” Sass v.




                                                 2
ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 3 of 7 PageID #: 196




MTA Bus Co., 6 F. Supp. 3d 238, 244 (E.D.N.Y. 2014) (quoting Shrader v. CSX Transp., Inc., 70

F.3d 255, 257 (2d Cir. 1995)).

          B. The CFPB’s Failure to File a Reply is not a Basis for Reconsideration

          Here, the CFPB seeks reconsideration of its own failure to file a reply to its Letter Motion.

F&G’s response made clear to the Court that it opposed the relief requested in the CFPB’s Letter

Motion to Reopen. F&G suggested that the Court either allow briefing on the issue or stay the

matter pending the Supreme Court’s decision in Collins, which at the time certiorari was still

pending. F&G filed its supplement to its response the next day to confirm that certiorari was in

fact granted by the Supreme Court and again made the same request to the Court: allow the parties

to brief the issue of the CFPB’s request to reopen the case, or in the alternative, stay the case and/or

allow briefs on that issue as well. The CFPB was put on notice twice that the F&G was seeking a

stay based upon the Collins case.1 That F&G asked the Court for briefing on the stay issue in its

supplemental response is of little significance and certainly does not provide a legitimate basis for

the failure of the CFPB to file a reply.

          Further, the excuse provided by the CFPB for failing to file a reply is made of whole cloth.

If the Bureau did not understand the relief that F&G was seeking in either response, that is even

more reason why the Bureau should have stated its concerns in a reply. The CFPB’s claim that it

did not want to burden the Court with additional filings because it assumed that the Court would

provide a briefing schedule is an illogical assumption. The CFPB clearly opposes F&G’s request

for a stay and that opposition clearly would not change regardless of whether F&G asked for a

briefing schedule. The Bureau chose to file a motion with the Court rather than seek a conference.

As the movant, it is it’s the CFPB’s burden to prove its motion to reopen regardless of the



1
    See ECF No. 30 & 31.

                                                    3
ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 4 of 7 PageID #: 197




opposition presented by F&G. The CFPB’s failure to present its case is no basis for

reconsideration.

           C. The Bureau cannot now put forth new Arguments in Support of its Letter
              Motion

           To cover up its failure to properly argue its motion, as opposed to seeking a conference,

the CFPB claims that F&G misled the Court as to the relevance of the Collins case. Such claims

are without merit and the CFPB’s analysis of Collins case is equally deficient.

           First, the CFPB had every opportunity to argue why the issues in Collins were inapplicable

for a basis of a stay of proceedings. The Bureau has already admitted that it chose not to file a

reply, thus it is now precluded from arguing the merits of the Collins case at this time.

           F&G’s opposition noted that the Supreme Court in Seila, “specifically and intentionally

stopped short and expressly declined an a ‘appropriate remedy’ for a party who is a target of an

enforcement action that was initiated when the Director was unconstitutionally insulated.”2 This

is the crux of F&G’s opposition to the CFPB’s motion to reopen. F&G argues that Seila did little

to resolve the issue of the CFPB’s authority to continue with its enforcement action in light of the

Supreme Court’s determination that the Bureau was unconstitutional at the time the action was

commenced. The CFPB claims that ratification cures its constitutional deficiency, but F&G

disagrees. It is undisputed that Collins will not address the specific issue of ratification, rather

Collins will address the broader and more important issue of what is the appropriate remedy when

agency action is taken when it had no constitutional authority to do so. Then, and only then, can

the issue of whether the Bureau’s ratification is a proper cure to a prior constitutional deficiency.

           The Supreme Court could very well decide that a certain remedy is mandated when an




2
    ECF No. 30 at p. 2.

                                                   4
ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 5 of 7 PageID #: 198




agency violates the separation of powers, making the remedy of ratification moot. The Supreme

Court could also decide that no specific remedy exists. Either way, the Supreme Court’s

determination will have a direct and significant impact upon the matter before the Court and

provide perspective on whether ratification is a remedy at all.

          Further, reconsideration is only appropriate if it can be shown that the court “overlooked

controlling decisions or factual matters” that were before it in the prior proceeding. Fulani, supra.

That did not happen here. The arguments presented by the CFPB were simply not before the Court

in the CFPB’s Letter Motion filed on July 6, 2020, thus nothing was overlooked by the Court.

          Finally, F&G takes great exception to the inference that it misrepresented the issues in

Collins case to this Court. In its opposition and again in its supplement, F&G recited the questions

in the granted certiorari verbatim. F&G never implied or even expressly suggested that the

determination of ratification would be decided in Collins. Again, the CFPB chose to proceed by

way of a motion and to request a conference. Had the CFPB chosen the latter, it would have had

the opportunity to argue the distinction between Collins and the issues before the Court. Failing to

do so, the CFPB cannot now assert that this Court abused its discretion based upon the choice the

CFPB made.

    IV.      CONCLUSION

    The CFPB has failed to meet its burden for this Court to grant reconsideration under the

circumstances. The Bureau has not shown that this Court overlooked controlling law or considered

erroneous facts in making its determination the case be stayed, since no such evidence was

provided to this Court. The CFPB chose to proceed by way of a motion rather than a conference,

and in doing so failed to follow local rules and file a reply within the required time permitted. The

CFPB did not put these arguments and issues before the Court at the appropriate time and it is



                                                  5
ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 6 of 7 PageID #: 199




 inappropriate to do so now. This motion for reconsideration is simply a feeble attempt by the CFPB

 to cure it of its own error and not one made by this Court. In doing so, they have put forth meritless

 arguments that this Court must not consider. For the reasons set forth in this response, the CFPB’s

 motion for reconsideration must be denied.




                                                Respectfully submitted,


                                                       CLARK HILL PLC

                                                By:    /s/Joann Needleman
                                                       Joann Needleman (ADMITTED PRO HAC
                                                       VICE)
                                                       One Commerce Square
                                                       2005 Market St, Suite 1000
                                                       Philadelphia, PA 19103
                                                       Tel: (215) 640-8536 Fax: (215) 640-
                                                       8501
                                                       Email: jneedleman@clarkhill.com




Date: August 27, 2020




                                                   6
 ClarkHill\58331\388042\260622980.v1-8/27/20
Case 2:19-cv-02928-SJF-ARL Document 33 Filed 08/27/20 Page 7 of 7 PageID #: 200




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK
______________________________________

BUREAU OF CONSUMER
FINANCIAL PROTECTION,
                                                     Civil Action No. 2:19-cv-02928-SJF-ARL
        Plaintiff,

v.

FORSTER & GARBUS, LLP
                                                            FORSTER & GARBUS, LLP’S
                                                            RESPONSE TO THE
      Defendant.                                            PLAINTIFF’S MOTION FOR
_______________________________________                     RECONSIDERATION

                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the Defendant’s, Forster

& Garbus, LLP, Response to Motion for Reconsideration is being served by electronic service

through the filing of this document electronically through ECF upon all attorneys of record.

Alanna Gayle Buchanan Carbis
Consumer Financial Protection Bureau
Office of Enforcement
1700 G Street, NW
Washington, DC 20552
alanna.carbis@cfpb.gov

                                                       Respectfully submitted,
                                                       CLARK HILL PLC

                                                       /s/ Joann Needleman
                                                       Joann Needleman


 Date: August 27, 2020




                                                 7
ClarkHill\58331\388042\260622980.v1-8/27/20
